DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to cover the fuse exposed through the through hole of the upper housing”.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of Examination below, Examiner has interpreted claim 1 as reading:
A fuse box for a battery of a vehicle, comprising: 
a lower housing having a space in which a fuse is housed and a bus bar for electrically connecting the battery and the fuse is seated; 
a plate-shaped upper housing having a through hole formed at a central portion thereof and a first extending portion extending upward along a circumference of the through hole, the , the fuse being exposed through the through hole of the upper housing; and 
a fuse cover that is coupled to an upper side of the upper housing to cover the fuse exposed through the through hole of the upper housing.
Claim 15 recites the limitation “The fuse box of claim 1, wherein the fuse cover further includes a third coupling portion that is coupled to the second coupling portion”.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of Examination below, Examiner has interpreted claim 15 as reading:
“The fuse box of claim 5, wherein the fuse cover further includes a third coupling portion that is coupled to the second coupling portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20190067886 A1) in view of Lammens (US 20070289765 A1).
As to claim 1 (as best understood), Jung discloses:
A fuse box (Fig.1-16) for a battery of a vehicle (par. 0006), comprising: 
a lower housing 10 (Fig. 3) having a space in which a fuse 120 is housed and a bus bar 130, 140, 150 for electrically connecting the battery and the fuse (intended use, but at least indirectly) is seated; 

a fuse cover 160 that is coupled to an upper side of the upper housing to cover the fuse exposed through the through hole of the upper housing.
Jung does not explicitly disclose:
a plate-shaped upper housing.
However, Lammens suggests providing:
a plate-shaped upper housing 32 (gasket, par. 0031; Fig. 2);
in order to increase the sealing surface area of the gasket.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Jung as suggested by Lammens, e.g., providing:
a plate-shaped upper housing;
in order to increase the sealing surface area of the gasket.
Further, a change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
 As to claim 2 (as best understood), the obvious modification of Jung in view of Lammens above discloses:
wherein the lower housing includes at least one of: 
a fuse seating portion 116a (Fig. 3; Jung) in which the fuse is housed and seated; 
fuse fastening portions 133, 141 that are located at two sides of the fuse seating portion and are fastened with the fuse; 
a bus bar seating portion 114, 116b, 116c that is seated with bus bars respectively connected to both electrodes of the battery (power source, par. 0080, 0086); 
a bus bar fastening portion 114, 116b, 116c (par. 0054-0067) that is fastened with one of the bus bars; or 
a first assembling hole that is assembled with the upper housing.
As to claim 3 (as best understood), the obvious modification of Jung in view of Lammens above discloses:
 wherein when the fuse is seated on the fuse seating portion, a gap having a predetermined length is formed between at least one end of the fuse and an inner wall of the fuse seating portion (see Fig. 6, Jung; when fuse is clipped into position there are gaps between various portions of the fuse and various inner wall portions of 116a; see also Fig. 8 of Jung).
As to claim 4 (as best understood), the obvious modification of Jung in view of Lammens above discloses:
wherein a partition wall having a predetermined height is arranged on at least one side of the bus bar seating portion (see partition wall to the left of 116, 116a in Fig. 6; Jung).
As to claim 10 (as best understood), the obvious modification of Jung in view of Lammens above discloses:
wherein an inner side of the fuse cover has an inner wall (square wall next to assembling holes 167; see Fig. 7; Jung) having a predetermined height and being spaced from a circumference of the fuse cover, and a fuse cover seal 165 (Fig. 3) is arranged in a space between the circumference of the fuse cover and the inner wall and coupled to the first extending portion 166 of the upper housing (integrally formed with).
As to claim 11 (as best understood), the obvious modification of Jung in view of Lammens above discloses:
wherein the fuse cover 160 (Fig. 3; Jung) is assembled with the fuse cover seal 165, and includes a separation preventing assembling portion 167 (par. 0097; Fig. 7) that prevents the fuse cover seal from being separated, and a second protruding portion 165 is disposed on one surface of the fuse cover seal and is assembled with the separation preventing assembling portion.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20190067886 A1) in view of Lammens (US 20070289765 A1) as applied to claim 1, and further in view of Matsumura (US 20020134572 A1).
As to claim 5 (as best understood), the obvious modification of Jung in view of Lammens above discloses:
wherein the upper housing includes: 
a first coupling portion (lower surface of 165; Jung) disposed around the through hole; and 

The obvious modification of Jung in view of Lammens above does not explicitly disclose:
a first coupling portion that is coupled to a battery upper case disposed around the through hole.
However, Matsumura suggests coupling a fuse box 210-252 (Fig. 6) to a battery upper case 241 (top surface);
in order to couple the fuse to a battery and protect circuits in a vehicle (par. 0101).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Jung in view of Lammens as suggested by Matsumura, e.g., coupling the fuse box to a battery case, and providing:
a first coupling portion that is coupled to a battery upper case (at least indirectly) disposed around the through hole;
in order to couple the fuse to a battery and protect circuits in a vehicle.
Further, a change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 15 (as best understood), the obvious modification of Jung in view of Lammens and Matsumura above discloses:
wherein the fuse cover further includes a third coupling portion (lower surface of cover 160; Jung) that is coupled to the second coupling portion.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20190067886 A1) in view of Lammens (US 20070289765 A1) as applied to claim 1, and further in view of Chikamatsu (US 20080242150 A1) and Ota (US 20180228047 A1).
As to claim 17 (as best understood), the obvious modification of Jung in view of Lammens above does not disclose:
a main cover that covers the fuse cover and is made of a steel material.
However, Chikamatsu suggests providing:
a main cover 3 that covers the fuse cover 7 (see Fig. 1-3);
in order to provide a lever for installing/removing the fuse (par. 0034).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Jung in view of Lammens as suggested by Chikamatsu, e.g., providing:
a main cover that covers the fuse cover;
in order to provide a lever for installing/removing the fuse.
Further, Ota suggests the main cover is made of a steel material (par. 0074);
in order to provide a metal cover/outer case that is formed by punching and bending (par. 0074).
It would have been obvious to one of ordinary skill in the related art(s) before the 
a main cover that covers the fuse cover and is made of a steel material;
in order to provide a metal cover/outer case that is formed by punching and bending.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 6-9, 12-14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 6-9, 12-14, and 16, the allowability resides in the overall structure of the device as recited in the dependent claims 6, 12, 14, and 16, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 6, 12, 14, and 16 recite the following limitations: 

12. The fuse box of claim 11, wherein the separation preventing assembling portion includes a third assembling hole, through which the second protruding portion is penetrated and assembled, and a separation preventing portion that prevents the second protruding portion from being separated, 
the second protruding portion includes a neck portion and a head portion that is disposed on an upper end of the neck portion and has a width narrowing from a lower end toward an upper end, and 
a width of the lower end of the head portion is larger than a diameter of the third assembling hole, and the lower end of the head portion is caught on an upper end of the separation preventing portion to prevent the second protruding portion from being separated.
14. The fuse box of claim 10, wherein an outer surface of the inner wall of the fuse cover includes a plurality of concave portions, 
an inner surface of the fuse cover seal includes a third protruding portion inserted into one of the concave portions, and an outer surface thereof includes a tooth-shaped first locking portion, and 
an inner side surface of the first extending portion of the upper housing includes a tooth-shaped second locking portion.
16. The fuse box of claim 2, further comprising: 
a bus bar cover that covers one of the bus bars seated on the bus bar seating portion, 

Garascia (US 20150042442 A1), Choi (US 20080261459 A1), and Furuya (US 6030257 A) disclose fuse boxes.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835